266 U.S. 32 (1924)
LOVE ET AL.
v.
GRIFFITH ET AL.
No. 12.
Supreme Court of United States.
Argued October 6, 1924.
Decided October 20, 1924.
ERROR TO THE COURT OF CIVIL APPEALS, FIRST SUPREME JUDICIAL DISTRICT, OF THE STATE OF TEXAS.
*33 Mr. R.D. Evans for plaintiffs in error.
No brief filed for defendants in error.
MR. JUSTICE HOLMES delivered the opinion of the Court.
This is a bill in equity alleging that the plaintiffs are qualified electors residing in Houston, Texas, and of the Democratic political faith; that on January 27, 1921, the City Democratic Executive Committee of Houston made and published a rule that negroes would not be allowed to vote in the Democratic City Primary Election to be held on February 9, 1921; that the Committee and Judges of Election threatened to enforce the rule, contrary to the Constitution of the United States; and praying an injunction to restrain the Committee and Judges of Election from carrying out their threats. The bill was filed on February 3, 1921. On February 5, 1921, it was demurred to generally, the demurrer maintaining that the rule did not infringe the Fifteenth Amendment. On February 7, 1921, the demurrer was sustained and the bill was dismissed with costs. The plaintiffs appealed to the Court of Civil Appeals, but that Court held that at the date of its decision, months after the election, the cause of action had ceased to exist and that the appeal would not be entertained on the question of costs alone. It therefore dismissed the appeal with costs. Error is assigned here on the ground that the Fifteenth Amendment prohibits the discrimination which was made the basis of the complaint, and that the decision denied the plaintiffs their constitutional rights.
When as here there is a plain assertion of federal rights in the lower court, local rules as to how far it shall be reviewed on appeal do not necessarily prevail. Davis v. Wechsler, 263 U.S. 22, 24. Whether the right was denied or not given due recognition by the Court of Civil Appeals *34 is a question as to which the plaintiffs are entitled to invoke our judgment. Ward v. Love County, 253 U.S. 17, 22. If the case stood here as it stood before the court of first instance it would present a grave question of constitutional law and we should be astute to avoid hindrances in the way of taking it up. But that is not the situation. The rule promulgated by the Democratic Executive Committee was for a single election only that had taken place long before the decision of the Appellate Court. No constitutional rights of the plaintiffs in error were infringed by holding that the cause of action had ceased to exist. The bill was for an injunction that could not be granted at that time. There was no constitutional obligation to extend the remedy beyond what was prayed.
Decree affirmed.